DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 09/16/2022, with respect to the rejections of claims 1 and 11 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of newly found prior art references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 4, 9-11, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent No. 10471956; hereinafter Kim) and further in view of Inou et al. (U.S. Publication No. 2012/0046802; hereinafter Inou).
Regarding claim 1, Kim teaches a driver assistance system for a vehicle (Kim: Col. 6, lines 18-20; i.e., based on the vehicle driving information, the controller 170 may control the vehicle 100 to travel autonomously; Autonomous vehicle control is a component of advanced driver assistance systems),
comprising: a first image capturing unit configured to capture a plurality of facial images of a driver of the vehicle (Kim: Col. 9, lines 12-17; i.e., the internal camera 220 may acquire images of the inside of the vehicle 100. The processor 270 may sense a user's state based on the images of the inside of the vehicle 100. For example, a user's detected condition may be about an eye gaze, a face, a behavior, a facial expression, and a location of the user);
second image capturing unit configured to capture a road scene outside of the vehicle (Kim: Col. 11, lines 33-35; i.e., the camera 310 may be located at an appropriate position outside the vehicle 100 in order to acquire images of the outside of the vehicle 100);
and a processing unit configured to perform instructions for: obtaining the plurality of facial images (Kim: Col. 9, lines 13-14; i.e., the processor 270 may sense a user's state based on the images of the inside of the vehicle 100);
	and estimating a gaze of the driver according to the facial images (Kim: Col. 9, lines 25-26; i.e., the driver state information may indicate a direction in which a gaze of the driver is directed).
	Kim does not explicitly teach correlating the road scene with the gaze to determine a first interest point of the driver, wherein the first interest point is contained in the captured road scene.
	However, in the same field of endeavor, Inou teaches correlating the road scene with the gaze to determine a first interest point of the driver (Inou: Par. 68; i.e., the drive support ECU 26 defines, in the storage medium 26a, an orthogonal coordinate system by setting: the gaze point to a target point), wherein the first interest point is contained in the captured road scene (Inou: Par. 58; i.e., the drive support ECU 26 sets, in the recognized running environmental field around the vehicle, the gaze point of the driver).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driver assistance system of Kim to have further incorporated correlating the road scene with the gaze to determine a first interest point of the driver, wherein the first interest point is contained in the captured road scene, as taught by Inou. Doing so would allow the system to determine a trajectory of the vehicle based on the estimated gaze of the driver (Inou: Par. 7; i.e., the travel support apparatus connects the trajectory points of the respective rows of the reference points up to the gaze point to thereby determine the trajectory of the mobile object).
Kim further teaches estimating a driver's en-route destination according to a vehicle motion status, a vehicle control signal, and the road scene (Kim: Col. 31, lines 50-54; i.e., the controller 170, in a state in which the input device receives the user command including a user command for lane change, determines, based on the vehicle driving information, whether the user command for changing lanes is applicable; Col. 32, lines 14-16; i.e., if the vehicle 100 is ahead or behind the nearby vehicle 160a, the vehicle 100 is able to move into the right-hand lane; the system estimates that the driver’s intended destination is the location in the right-hand lane based on the lane change user command (input signal and vehicle control signal), the vehicle driving information (vehicle motion status), and the position relative to nearby vehicles (road scene)).
Inou further teaches estimating a driver's en-route destination according to the first interest point of the driver (Inou: Par. 68; i.e., the drive support ECU 26 defines, in the storage medium 26a, an orthogonal coordinate system by setting: the gaze point to a target point);
and updating a route to the en-route destination to approach the first interest point of the driver (Inou: Par. 82; i.e., the drive support ECU 26 controls the trajectory of the vehicle so that the current trajectory is matched with the target trajectory in step S160; as displayed in Figure 5, the target trajectory is set to approach the target point).
Regarding claim 4, Kim in view of Inou teaches the driver assistance system according to claim 1. Kim further teaches wherein the processing unit is further configured to perform instructions for: detecting a motion parameter according to the vehicle control signal (Kim: Col. 28, line 65 – Col. 29, line 1; i.e., a control limit may indicate the extent to which the vehicle 100 can be controlled based on a user command. For example, a control limit with regard to steering of the vehicle 100 may be right 45 degrees);
wherein the driver's en-route intention is estimated according to the motion parameter (Kim: Col. 29, lines 1-5; i.e., although a user command for turning a steering direction of the vehicle 100 at 45 degrees or greater to the right is received, the controller 170 may turn a steering direction of the vehicle 100 up to by 45 degrees to the right; as displayed in Fig. 13, the driver’s intended destination is the right-hand lane according to the steering angle).
Regarding claim 9, Kim in view of Inou teaches the driver assistance system according to claim 1. Kim further teaches wherein the processing unit is further configured to perform instructions for: tracking an instant traffic condition when the vehicle is traveling along the updated route (Kim: Col. 25, lines 48-52; i.e., based on an image of the traffic light 106b detected using the object detection device 300 or based on signal information of the traffic light 106b received using the communication device 400, the controller 170 may determine a signal of a traffic light 106b ahead of the vehicle 100);
and determining whether to update the en-route destination according to the instant traffic condition (Kim: Col. 25, lines 57-62; i.e., if a user command for acceleration is received and it is determined that a signal of the traffic light 106b is green, the vehicle 100 may not violate the traffic signal even when travelling based on the user command. Thus, the controller 170 may determine that the user command is consistent with the vehicle driving information).
Regarding claim 10, Kim in view of Inou teaches the driver assistance system according to claim 1. Kim further teaches wherein the processing unit is further configured to perform instructions for: providing a series of instructions to guide the vehicle to travel along the updated route (Kim: Col. 23, lines 26-29; i.e., if it is determined that the user command is consistent with the vehicle driving information, the controller 170 may control the vehicle based on the user command and the vehicle driving information in S400).
Regarding claim 11, Kim teaches a method for operating a driver assistance system for a vehicle (Kim: Col. 6, lines 18-20; i.e., based on the vehicle driving information, the controller 170 may control the vehicle 100 to travel autonomously; Autonomous vehicle control is a component of advanced driver assistance systems),
and the method comprises: capturing a plurality of facial images of a driver of the vehicle (Kim: Col. 9, lines 12-17; i.e., the internal camera 220 may acquire images of the inside of the vehicle 100. The processor 270 may sense a user's state based on the images of the inside of the vehicle 100. For example, a user's detected condition may be about an eye gaze, a face, a behavior, a facial expression, and a location of the user);
capturing a road scene outside of the vehicle (Kim: Col. 11, lines 33-35; i.e., the camera 310 may be located at an appropriate position outside the vehicle 100 in order to acquire images of the outside of the vehicle 100);
and estimating a gaze of the driver according to the facial images (Kim: Col. 9, lines 25-26; i.e., the driver state information may indicate a direction in which a gaze of the driver is directed).
Kim does not explicitly teach correlating, by a processing unit, the road scene with the gaze to determine a first interest point of the driver, wherein the first interest point is contained in the captured road scene.
	However, in the same field of endeavor, Inou teaches correlating, by a processing unit, the road scene with the gaze to determine a first interest point of the driver (Inou: Par. 68; i.e., the drive support ECU 26 defines, in the storage medium 26a, an orthogonal coordinate system by setting: the gaze point to a target point), wherein the first interest point is contained in the captured road scene (Inou: Par. 58; i.e., the drive support ECU 26 sets, in the recognized running environmental field around the vehicle, the gaze point of the driver).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kim to have further incorporated correlating, by a processing unit, the road scene with the gaze to determine a first interest point of the driver, wherein the first interest point is contained in the captured road scene, as taught by Inou. Doing so would allow the system to determine a trajectory of the vehicle based on the estimated gaze of the driver (Inou: Par. 7; i.e., the travel support apparatus connects the trajectory points of the respective rows of the reference points up to the gaze point to thereby determine the trajectory of the mobile object).
Kim further teaches estimating, by the processing unit, a driver's en-route destination according to a vehicle motion status, a vehicle control signal, and the road scene (Kim: Col. 31, lines 50-54; i.e., the controller 170, in a state in which the input device receives the user command including a user command for lane change, determines, based on the vehicle driving information, whether the user command for changing lanes is applicable; Col. 32, lines 14-16; i.e., if the vehicle 100 is ahead or behind the nearby vehicle 160a, the vehicle 100 is able to move into the right-hand lane; the system estimates that the driver’s intended destination is the location in the right-hand lane based on the lane change user command (input signal and vehicle control signal), the vehicle driving information (vehicle motion status), and the position relative to nearby vehicles (road scene)).
Inou further teaches estimating, by the processing unit, a driver's en-route destination according to the first interest point of the driver (Inou: Par. 68; i.e., the drive support ECU 26 defines, in the storage medium 26a, an orthogonal coordinate system by setting: the gaze point to a target point);
and updating, by the processing unit, a route to the en-route destination to approach the first interest point of the driver (Inou: Par. 82; i.e., the drive support ECU 26 controls the trajectory of the vehicle so that the current trajectory is matched with the target trajectory in step S160; as displayed in Figure 5, the target trajectory is set to approach the target point).
Regarding claim 14, Kim in view of Inou teaches the method according to claim 11. Kim further teaches wherein the input signal includes a vehicle control signal (Kim: Col. 6, lines 56-60; i.e., the vehicle 100 may be controlled by a user command received using the driving manipulation device 500, the user command which is with regard to at least one of steering, acceleration, and deceleration),
and the method further comprises: detecting, by the processing unit, a motion parameter according to the vehicle control signal (Kim: Col. 28, line 65 – Col. 29, line 1; i.e., a control limit may indicate the extent to which the vehicle 100 can be controlled based on a user command. For example, a control limit with regard to steering of the vehicle 100 may be right 45 degrees);
wherein the driver's en-route destination is estimated according to the motion parameter (Kim: Col. 29, lines 1-5; i.e., although a user command for turning a steering direction of the vehicle 100 at 45 degrees or greater to the right is received, the controller 170 may turn a steering direction of the vehicle 100 up to by 45 degrees to the right; as displayed in Fig. 13, the driver’s intended destination is the right-hand lane according to the steering angle).
Regarding claim 19, Kim in view of Inou teaches the method according to claim 11. Kim further teaches tracking, by the processing unit, an instant traffic condition when the vehicle is traveling along the updated route (Kim: Col. 25, lines 48-52; i.e., based on an image of the traffic light 106b detected using the object detection device 300 or based on signal information of the traffic light 106b received using the communication device 400, the controller 170 may determine a signal of a traffic light 106b ahead of the vehicle 100);
and determining, by the processing unit, whether to update the en-route destination according to the instant traffic condition (Kim: Col. 25, lines 57-62; i.e., if a user command for acceleration is received and it is determined that a signal of the traffic light 106b is green, the vehicle 100 may not violate the traffic signal even when travelling based on the user command. Thus, the controller 170 may determine that the user command is consistent with the vehicle driving information).
Regarding claim 20, Kim in view of Inou teaches the method according to claim 11. Kim further teaches providing, by the processing unit, a series of instructions to guide the vehicle to travel along the updated route (Kim: Col. 23, lines 26-29; i.e., if it is determined that the user command is consistent with the vehicle driving information, the controller 170 may control the vehicle based on the user command and the vehicle driving information in S400).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Inou and further in view of Pfeifle et al. (U.S. Publication No. 2020/0293815; hereinafter Pfeifle).
Regarding claim 8, Kim in view of Inou teaches the driver assistance system according to claim 1. Kim further teaches wherein the processing unit is further configured to perform instructions for: tracking the driver's en-route intention when the vehicle is traveling along the updated route (Kim: Col. 20, lines 37-39; i.e., when the vehicle 100 is travelling autonomously, the controller 170 may determine whether a user command has been received via an input device in S200; the control method is active during autonomous travelling including after the route has already been updated).
Kim does not explicitly teach determining whether to update the en-route destination in response to a shift of the driver’s en-route intention from the first interest point of the driver to a second interest point of the driver.
However, in the same field of endeavor, Pfeifle teaches determining whether to update the en-route destination in response to a shift of the driver’s en-route intention from the first interest point of the driver to a second interest point of the driver (Pfeifle: Par. 44; i.e., a relatively fast change of the regions of interest 24 may indicate a relatively complex driving situation (as the eye of the driver 20 which is modelled by the neural network 30 jumps rapidly between different regions of interest 24); Par. 61; i.e., a handover from autonomous driving to manual driving may be initiated in dependence of (a value of) the complexity measure; the system determines the complexity of the driving situation based on the change of interest points of the driver and determines whether the route should be updated through autonomous driving or if the system should handoff control to manual driving).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driver assistance system of Kim to have further incorporated determining whether to update the en-route destination in response to a shift of the driver’s en-route intention from the first interest point of the driver to a second interest point of the driver, as taught by Pfeifle. Doing so would allow the system to continuously update the interest point and increase comfort and safety of the vehicle and its passengers (Pfeidle: Par. 60; i.e., by doing this, the most relevant region of interest 24 may be updated in a continuous manner for continuous operation of the vehicle 10; Par. 61; i.e., thereby increasing the comfort and safety of a vehicle 10).
Regarding claim 18, Kim in view of Inou teaches the method according to claim 11. Kim further teaches tracking, by the processing unit, the driver's en-route intention when the vehicle is traveling along the updated route (Kim: Col. 20, lines 37-39; i.e., when the vehicle 100 is travelling autonomously, the controller 170 may determine whether a user command has been received via an input device in S200; the control method is active during autonomous travelling including after the route has already been updated).
Kim does not explicitly teach determining, by the processing unit, whether to update the en-route destination in response to a shift of the driver’s en-route intention from the first interest point of the driver to a second interest point of the driver.
However, in the same field of endeavor, Pfeifle teaches determining, by the processing unit, whether to update the en-route destination in response to a shift of the driver’s en-route intention from the first interest point of the driver to a second interest point of the driver (Pfeifle: Par. 44; i.e., a relatively fast change of the regions of interest 24 may indicate a relatively complex driving situation (as the eye of the driver 20 which is modelled by the neural network 30 jumps rapidly between different regions of interest 24); Par. 61; i.e., a handover from autonomous driving to manual driving may be initiated in dependence of (a value of) the complexity measure; the system determines the complexity of the driving situation based on the change of interest points of the driver and determines whether the route should be updated through autonomous driving or if the system should handoff control to manual driving).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driver assistance system of Kim to have further incorporated determining, by the processing unit, whether to update the en-route destination in response to a shift of the driver’s en-route intention from the first interest point of the driver to a second interest point of the driver, as taught by Pfeifle. Doing so would allow the system to continuously update the interest point and increase comfort and safety of the vehicle and its passengers (Pfeidle: Par. 60; i.e., by doing this, the most relevant region of interest 24 may be updated in a continuous manner for continuous operation of the vehicle 10; Par. 61; i.e., thereby increasing the comfort and safety of a vehicle 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                         

/RUSSELL FREJD/Primary Examiner, Art Unit 3661